MEMORANDUM OPINION
{¶ 1} This matter is before this court on appeal, filed November 26, 2008, from a judgment issued by the trial court on October 20, 2008. That judgment denied the motion for judicial release of appellant, Joseph Headley, without a hearing.
 {¶ 2} On December 2, 2008, appellee, state of Ohio, filed a motion to dismiss the appeal. In the motion, appellee indicates that the appealed judgment is not a final appealable order and should be dismissed on that basis. *Page 2 
 {¶ 3} No brief or memorandum in opposition to the motion to dismiss has been filed.
 {¶ 4} It is well-settled that the denial of a motion for judicial release is not a final appealable order. See State v. Coffman,91 Ohio St.3d 125, 2001-Ohio-273; State v. Balch, 11th Dist. No. 2008-P-0050,2008-Ohio-4416; State v. Hedgecoth, 1st Dist. No. C-060190,2007-Ohio-4462; State v. Ingram, 10th Dist. No. 03AP-149,2003-Ohio-5380.
 {¶ 5} Furthermore, pursuant to App. R. 4(A):
 {¶ 6} "A party shall file the notice of appeal required by App. R. 3 within thirty days of the later of entry of the judgment or order appealed * * *."
 {¶ 7} In addition to the fact that the appealed judgment denying the motion for judicial release is not a final appealable order, appellant's notice of appeal of the judgment was filed seven days beyond the thirty-day requirement in App. R. 4(A). So even if there were a final order in the present case, the appeal is untimely and would be dismissed on those grounds.
 {¶ 8} Accordingly, appellee's motion to dismiss is granted, and the appeal is hereby dismissed for lack of a final appealable order.
DIANE V. GRENDELL, J., TIMOTHY P. CANNON, J., concur. *Page 1